EXHIBIT 10.1
 
PURCHASE AGREEMENT

 
No.:RS-WD-202002
 
收购协议

 
协议号：
RS-WD-202002
 
This agreement entered into this ___ day of February 2020 by and between Resort
Savers, Inc. (RS) a Nevada Corporation in the United States of America (USA)
acting on behalf of its wholly owned subsidiary in Shenzhen. PRC (used for this
acquisition to be compliance with rules, laws and regulations promulgated in the
PRC) and Mr. Liu FaKuan(Seller). RS and Seller are referred to collectively
herein as The Parties.
 
本协议于2020年2月 日由美国内华达州Resort Savers, Inc.
(RS)代表其全资其在深圳的合资子公司（在中国合法成立，且用于本次收购）与刘发宽先生签订。
 
CONTRACT INTENTION:
The purpose of this agreement is to transfer 100% ownership of Henan Wandi
Mining Product Development Co, Ltd (Wandi) a corporation organized in the
People’s Republic of China (PRC) so that immediately following such transfer,
Wandi shall be a wholly owned subsidiary of RS by and through its afore
described wholly owned subsidiary.
 
合同意向：本协议的目的是转让中华人民共和国境内的河南万迪矿产品开发有限公司(万迪)100%的所有权。转让完成后，RS将通过其全资子公司完全拥有万迪。
 
SUBJECT SHARES:
The Seller represents, promises and warrants that Seller owns 100% of the issued
and outstanding shares of any class of Wandi; that Seller is the lawful owner of
all the Shares, free and clear of all security interests, liens, encumbrances,
and other charges; that there are no existing options, stock purchase
agreements, redemption agreements, calls or conversion rights related to the
Shares; and that the Seller has full power and authority to execute this
Agreement and carry out the transactions contemplated by it, including selling
the Shares and transferring the 49% ownership in the Mine set forth below, and
that no further action is necessary by the Seller to make this Agreement valid
and binding upon Seller, including the representation and warranty by Seller
that no approval for this Agreement or the transfer of shares and ownership is
required by Zhengzhou Yuzhong Coal Industry Co., Ltd. or any PRC or Chinese
Communist Party (CCR) agency.
 
标的股份：刘发宽声明、承诺和保证，刘发宽拥有100%万迪股份数量；刘发宽是所有股份的合法所有人，不存在任何担保权益、留置权，产权负担和其他费用；不存在与股票有关的期权股票、股票购买协议、赎回协议、认购或转换权；刘发宽有充分的权力和权限签署本协议并进行其计划的交易，包括出售股份和转让下文所述矿山49%的所有权，并且刘发宽无需采取进一步行动使本协议对刘发宽有效并具有约束力，包括刘发宽声明和保证无需郑州裕中煤业有限公司或任何中国政府机构和中国共产党（CCR）机构批准本协议生效及股份和所有权转让。
 


 1
 
 

 
SUBJECT ASSETS:
The Seller represents, promises and warrants that Wandi owns 49% of that certain
coal bearing mine known as You Zhou Shenhuo Kuanfa Mining Company Ltd which
contains no less than 24 million tons of proven reserves of coal (The Mine) as
determined by that certain geological report entitled REPORT ON EVALUATION AND
CONSULTATION OF MINING RIGHT OF HENAN WANDI MINERAL PRODUCT DEVELOPMENT COMPANY,
LTD. dated and certified by Beijing Zhongzunhua Assets Evaluation Co. Ltd.. Said
reserves are low sulfur clean coal and are suitable under all standards
governing the mining and sale of coal to power plants or other users as
established by the government of the PRC. Further, Seller warrants that such
coal is recoverable in an economically viable manner based on current market
conditions and prices for labor, energy, equipment etc. In addition to the Mine,
the assets set forth in Exhibit “A” to this Agreement are owned by You Zhou
Shenhuo Kuanfa Mining Company and Wandi, free and clear of any security
interests, liens, encumbrances, or other charges.
 
标的资产：刘发宽声明、承诺并保证，万迪拥有禹州神火宽发矿业有限公司49%的含煤矿山，该含煤矿山的已探明煤炭储量不少于2400万吨，该储量由《河南万迪矿产品开发有限公司采矿权评估咨询报告》确定，并由北京中尊华资产评估有限公司（矿山）认证。上述储量为低硫清洁煤，适用于中华人民共和国政府制定的所有有关开采和向发电厂或其他用户销售煤炭的标准。此外，刘发宽保证，根据当前的市场状况以及劳动力、能源、设备等的价格，此类煤炭的开采将会产生经济效益。另外，在本协议Exhibit
“A” 中所描述的禹州神火宽发矿业有限公司的煤矿资产为自由拥有，没有任何担保、留置权或其他一切未披露的附属责任。
 
The Parties recognize that the remaining 51% of The Mine is owned by Zhengzhou
Yuzhong Coal Industry Co., Ltd. (a State-owned enterprise). Nevertheless, Seller
warrants that by contractual right Wandi is entitled to 100% of the performance,
in any form whatsoever, derived from the operation of The Mine, and that such
contractual rights will continue to be in legal force and effect following the
contemplated acquisition, without the need for further approval by Zhengzhou
Yuzhong Coal Industry Co., Ltd.or any PRC or CCR agency.
 
双方确认，该矿剩余的51%归郑州裕中煤业有限公司（国有企业）所有。然而，刘发宽保证，根据合同权利，万迪有权以任何形式从矿山运营中获得100%的经济利益。此合约所赋予的权利将不会因为收购而改变，也不需要郑州裕中煤业有限公司或任何中国政府机构和中国共产党（CCR）机构的额外批准。
 


 2
 
 

 
APPROVALS FOR OPERATION:
The Seller represents, promises and warrants that all necessary authority,
permissions and permits from any and all PRC or CRC agencies, necessary to
operate the Mine and extract and sell coal, are currently in place, valid and
effective, and that the contemplated acquisition will not affect their legal
force and effect, and they will continue to be valid, effective and binding, and
Seller agrees to fully assist RS with any filings that may be necessary with any
PRC or CCR agency as a result of the contemplated acquisition.
 
经营许可:
刘发宽声明、承诺并保证，任何及所有中国政府、中国共产党机构为经营煤矿、开采和销售煤炭所需的所有必要授权、许可和许可证目前均已到位、成立和有效，且预期收购不会影响其法律效力，它们将继续成立、有效并具有约束力，刘发宽同意全力协助RS处理因预期收购而可能需要向任何中国政府和中国共产党机构提交的任何文件。
 
MINING PLAN:
An operating agreement has been entered into with Shenhuo Mining Group, an
established mine operator in the PRC. Under this agreement, the operator will
provide training, expert, management, engineering, compliance and all other
expertise or personnel to effectively operate the mine and extract coal at a
commercially reasonable price which will protect profitability for RS.
 
采矿计划：已与神火集团（一家在中国成立的矿山运营商）签订运营协议。根据本协议，运营商将提供训练有素的专家、管理人员、工程人员、合规人员和所有其他专业知识或人员，以便以商业上合理的价格有效运营煤矿和开采煤炭，从而保护RS的盈利能力。
 
CONSIDERATION:
RS shall pay sellers $90,000,000 USD in 60,000,000 common restricted shares of
the capital stock of RS valued at the agreed value between the parties of $1.50
per share and are traded on the OTCQB in the USA. Said shares shall be delivered
forthwith upon closing of this Agreement as directed by Seller.
 
对价：RS应以股票的方式向刘发宽支付90,000,000美元，即以在美国的OTCQB上进行交易的60,000,000股RS的普通限制股按商定价格每股1.5美元支付给刘发宽。上述股份应按照刘发宽的指示在本协议成交后立即交付。
 
HOLDERS OF SHARES:
Seller shall not hold all the shares received in this transaction for its own
account. Shares of RS paid to Seller shall be redistributed at closing of this
transaction as described in an exhibit to be provided by Seller at least 2
business days prior to closing.
 
股份持有人：刘发宽将不会持有本次交易中收到的全部股份。RS支付给刘发宽的股份应在本交易完成时重新分配。分配方案将在附件中阐述，并由刘发宽在本交易结束前至少2个工作日提供。
 


 3
 
 

 
CLOSING:
This contract is binding, and The Parties are bound hereby to complete all tasks
required herein. The closing will be at a time designated by The Parties as is
mutually agreeable but not later than 30 March 2020. Closing shall be defined as
delivery of the shares by RS to Seller.
 
交易结语：本合同具有约束力，双方有义务完成本合同要求的所有任务。交易将在双方约定的时间结束，但不得迟于2020年3月30日。交割应定义为RS向刘发宽交付股份。
 
ADDITIONAL COMPENSATED PARTICIPANTS:
The Parties acknowledge the assistance of a to be named party, Labertew and
Associates and Unicast Equities LLC, all of which are being compensated by RS
under separate agreement.
 
其他有补偿的参与者：双方承认Labertew and Associates和Unicast Equities LLC的协助，RS均根据单独的协议对其进行补偿。
 
SELLERS FINANCIAL WARRANTIES:
The Parties understand that the financial statements presented by seller
representing the financial condition of Wandi and of You Zhou Shenhuo Kuanfa
Mining Company Ltd, and including proof of ownership of all assets and proof of
existence of all necessary authority, permissions and permits from any and all
PRC or CRC agencies in order to legally operate the Mine, are presently under
review. Accordingly, 18 million shares of the afore described 60 million shares
shall be withheld by RS until RS receives and approves, in its sole discretion,
the reviewed statements and documentation. In the event RS chooses to withhold
any shares the value of the acquisition shall be adjusted by the amount of 1.50
USD per share. And the seller has the right to accept the adjusted deal or
reject the whole deal before the closing.
RS warrants said review is being conducted according to IFRS guidelines.
 
刘发宽财务保证：双方理解，刘发宽提交的代表万迪和禹州神火宽发矿业有限公司财务状况的财务报表，以及对资产的拥有权的证明，并中国政府和中国共产党的机构所颁发的用于合法开采煤矿的必要的授权、许可证目前正在审查中。因此，RS将保留上述6000万股中的1800万股，直到RS自行决定接收并批准，时间不得晚于交易结束。如果RS选择扣留任何股份，则收购价值应调整为每股1.50美元，刘发宽有权决定是否接受最新的估值及重新考虑达成此交易。
 
RS保证，上述审查是根据国际财务报告准则进行的。
 
ACCREDITED INVESTORS:
Seller represents and warrants that Seller understands the rules promulgated by
the SEC of the United States which define accredited investors. Further, Seller
represents that Seller is an accredited investor, able to accept the risks
associated with receiving shares of RS as compensation for the Sale of the
assets set forth herein.
 
合格投资者：刘发宽声明并保证其理解美国证券交易委员会颁布的定义合格投资者的规则。此外，刘发宽表示，他们是合格投资者，能够接受RS购买其资产后对其所偿付股份的相关风险。
 


 4
 
 

 
RETENTION OF OFFICERS AND DIRECTORS:
By this transaction the Seller becomes the largest shareholder of RS.
Accordingly, Seller will have the right to make changes to the Directors and
Officers of RS by following certain procedures provide in applicable laws and
rules. Nevertheless, Seller agrees and promises to retain the current Officers
and Directors subject only to their willingness to continue in their respective
capacities. Notwithstanding this provision, The Parties agree and acknowledge
that Seller may appoint additional officers and directors anytime.
 
管理人员和董事的保留：通过本次交易，刘发宽成为RS的最大股东。因此，刘发宽有权按照适用法律和规则中规定的某些程序对RS的董事和管理人员进行变更。尽管如此，刘发宽同意并承诺保留现有的管理人员和董事，但前提是他们愿意继续以各自的身份任职。双方同意，刘发宽可以随时任命更多的管理人员和董事。
 
DESCRIPTIVE IMAGES:
Seller has provided a series of photographic images to RS which Seller has
presented as accurate, current, images of some of the assets owned by Wandi
including office space, construction in progress, processing facilities, mine
access points and more. Seller hereby warrants the accuracy of such
representations and the images themselves are attached hereto and made a part
hereof by reference.
 
描述性图片：刘发宽已向RS提供了一系列的照片做为万迪所拥有的部分资产的准确、最新的图片展示，包括办公空间、在建工程、加工设施、矿山出入口等。刘发宽在此保证这些陈述和图像本身的准确性，并通过引用作为本协议的一部分。
 
PUBLIC STATUS OF BUYER:
Seller recognizes that RS is a public company with shares listed for trading in
the USA on the OTCQB under the symbol RSSV with reporting obligations to both
the public and certain regulatory bodies including, but not limited to, FINRA,
the SEC and OTC Markets. Seller agrees to a public announcement of this
transaction and, further, to cooperate, upon reasonable notice, with any request
made by RS to comply with the requirements imposed on RS by applicable rules and
regulations, as determined by legal counsel of RS in their sole discretion,
promptly and without delay. RS shall be responsible for any extraordinary
expenses or costs suffered by Seller for such requests.
 
买方的公开身份：刘发宽承认RS是一家上市公司，其股票以代码RSSV在美国的OTC QB上市交易，对公众和某些监管机构, 包括但不限于FINRA，SEC和OTC
Markets都有报告义务。刘发宽同意对此次交易进行公告，且在收到合理通知后，立即毫不延迟的配合RS提出的任何要求，以遵守RS律师全权决定的适用规则和条例中对RS的要求。RS应承担刘发宽因此类要求而发生的任何特别费用或成本。
 


 5
 
 

 
SUPER 8-K REQUIREMENT:
This transaction is of sufficient size and consequence to RS that SEC
regulations require the filing of a Form 8K describing the transaction within 4
days of closing and a Super 8K within 71 days of closing which includes an
audited financial statement of the combined companies. Seller warrants that it
understands the requirements of this clause and are able to provide an audited
statement of Wandi by the auditors of RS within 30 days of closing in order to
allow the auditors up to 40 days to prepare the compilation.
 
SUPER 8-K
要求：该交易对RS具有足够的规模和后果，因此SEC法规要求在交易完成后4天内提交描述交易的8K表格和在71天内提交包括合并公司经审计的财务报表的SUPER
8K表格。刘发宽保证其理解本条款的要求，并能够在交割后30天内提供万迪的已经过RS审计师审计过的报表，以便RS的审计师在40天内准备汇编。
 
SHARE VALUE:
RS makes no warranty or promise regarding the future value of its common shares
in the public markets.
 
股票价值：RS对其普通股的未来在市场上的股价不做任何保证或承诺。
 
GOVERNING LAW:
This agreement has been entered in and shall be governed by the laws of the
State of Nevada of USA.
 
适用法律：该协议已签订，并受美国内华达州法律的管辖。
 
ENTIRE AGREEMENT:
This document represents the entire agreement between The Parties and cannot be
modified except in writing.
 
完整协议：本文件代表双方之间的全部协议，除非以书面形式，否则不得修改。
 
PARAGRAPH HEADINGS:
Paragraph headings are provided for informational purposes only and do not
affect the meaning of the paragraph.
 
段落标题：段落标题仅用于提供信息，并不影响段落的含义。
 
Executed as of the date first written above.
 
开始执行日期为上文所写的第一个日期。
 
If there is any discrepancy of this agreement between the future amended or
supplementary agreement to be signed by the parties who entering this agreement,
the inconsistency with this agreement will be implemented in accordance with the
relevant provisions of the amended or supplementary agreement
 
如果将来此协议主体双方签订任何相对于此协议的修改协议或补充协议，其中与本协议的相违部分将按照修改协议或补充协议相关条款执行。
 


 6
 
 

 
EXHIBIT A:
 
Assets owned by You Zhou Shenhuo Kuanfa Mining Company and Henan Wandi Mining
Product Development Co, Ltd
 
附件A：
 
禹州神火宽发矿业有限公司与河南万迪矿产品开发有限公司拥有的资产
 
以下无正文
 
Resort Savers, Inc. Liu Fakuan
 
Resort Savers, Inc.
Liu Fakuan
      
Signature by/签字: /s/ Ding-Shin Chang
Signature by/签字: /s/ Liu Fakuan
Name/签字人: Ding-Shin Chang/张鼎欣
Name/签字人: Liu Fakuan/刘发宽
Title/职务: Chief Executive Officer首席执行官
  
  
 
Date/日期:
Date/日期: 2020/02/24

 


 7
 
 

 
EXHIBIT A
 
Assets owned by You Zhou Shenhuo Kuanfa Mining Company and Henan Wandi Mining
Product Development Co, Ltd
 
附件A
 
禹州神火宽发矿业有限公司与河南万迪矿产品开发有限公司拥有的资产
 
(please see separate page attached 见单独附件 )
 


 
8
 
 


 
 
[rssv_ex101img1.jpg] 

  

 

 
[rssv_ex101img2.jpg] 

  

 

 
[rssv_ex101img3.jpg] 

  

 

 
[rssv_ex101img4.jpg] 

  

 

 
[rssv_ex101img5.jpg] 

  

 

 
[rssv_ex101img6.jpg] 

  

 

 
[rssv_ex101img7.jpg] 

  

 

 
[rssv_ex101img8.jpg] 

  

 
 
 